 

EXHIBIT 10.4
SUBORDINATION AGREEMENT
THIS SUBORDINATION AGREEMENT, dated as of December 28, 2016, is by and between
STERLING NATIONAL BANK, a national banking association, as administrative and
collateral agent for the Senior Lenders (as defined below) under the Senior Loan
Documents (as defined below) (together with its successors and assigns, the
"Senior Agent"), and the Junior Creditor under the Junior Debt Documents (as
each term is defined below), and is acknowledged by BLONDER TONGUE LABORATORIES,
INC., a Delaware corporation ("Parent"), and R.L. DRAKE HOLDINGS, LLC, a
Delaware limited liability company ("Drake"; Parent, and Drake, along with their
successors and assigns are herein collectively called "Borrower").
RECITALS:
A. Borrower, Senior Agent and Senior Lenders have entered into the Senior Loan
Agreement (as further defined below) pursuant to which Senior Lenders have made,
upon certain terms and conditions, loans and provided other financial
accommodations to Borrower, secured by a security interest in all or
substantially all of the assets and properties including, without limitation,
any real property of Borrower.
B. Junior Creditor has made one or more loans and other financial accommodations
to Borrower, and Borrower's repayment and other obligations with respect to such
loans and financial accommodations are evidenced by the Junior Debt Documents
(as defined below).
C. Senior Agent and Junior Creditor wish to enter into this Subordination
Agreement to subordinate the Junior Debt (as hereinafter defined) to the Senior
Debt (as hereinafter defined) and the Junior Liens to the Senior Liens in favor
of Senior Agent.
In consideration of the mutual benefits accruing to the parties hereunder, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Senior Agent and Junior Creditor hereby agree as
follows:
1. DEFINITIONS.
As used in this Subordination Agreement, the following terms shall have the
following meanings:
1.1. "Agreements" shall mean, collectively, the Senior Loan Documents and the
Junior Debt Documents, and "Agreement" shall mean any one of them, as the
context requires.
1.2. "Bankruptcy Code" shall mean Title 11 of the United States Code (as amended
from time to time and any successor statute).
1.3. "Bankruptcy Law" shall mean the Bankruptcy Code and any similar federal,
state or foreign bankruptcy, insolvency, reorganization or other law of any
jurisdiction affecting creditors' rights generally.
 
 
SUBORDINATION AGREEMENT - Page 1
DAL  79806227V2

--------------------------------------------------------------------------------

1.4. "Borrower" shall have the meaning set forth in the preamble of this
Subordination Agreement.
1.5. "Business Day" shall mean any day, other than a Saturday, Sunday, or other
day on which commercial banks are authorized or required to close under the laws
of the State of New York and a day on which Senior Agent, Senior Lenders and
Junior Creditor are open for the transaction of business.
1.6. "Collateral" shall mean all assets and properties of any kind or character
whatsoever, real or personal, tangible or intangible, and wherever located,
whether now owned or hereafter acquired, upon which a Lien is now or hereafter
granted by any Obligor or otherwise exists in favor of any Creditor.
1.7. "Creditors" or "Creditor" shall mean, collectively, Senior Agent, Senior
Lenders and Junior Creditor, and their respective successors and assigns.
1.8. "Default" shall mean an event that with the passage of any notice or cure
period would become a default under any Agreement.
1.9. "Event of Default" shall mean a default or event of default under, as such
term is used and defined in, any Agreement.
1.10. "Insolvency Proceeding" shall mean, as to any Person, any of the
following:  (a) any case or proceeding with respect to such Person under the
Bankruptcy Code, or any other Bankruptcy Law or any other or similar proceedings
seeking any stay, reorganization, arrangement, composition or readjustment of
the obligations and indebtedness of such Person, (b) any proceeding seeking the
appointment of any trustee, receiver, liquidator, custodian or other insolvency
official with similar powers with respect to such Person or any of its assets,
(c) any proceeding for liquidation, dissolution or other winding up of the
business of such Person, or (d) any assignment for the benefit of creditors or
any marshaling of assets of such Person.
1.11. "Junior Agent" shall mean Robert J. Pallé, in his capacity as agent for
the Junior Lenders under the Junior Debt Documents.
1.12. "Junior Creditor" shall mean, collectively, Junior Agent and Junior
Lenders.
1.13. "Junior Debt" shall mean all obligations, liabilities and indebtedness of
every kind, nature and description owing by any Obligor to Junior Creditor
arising under the Junior Debt Documents or any other indebtedness for borrowed
money or related obligations owing by any Obligor to Junior Creditor that is
evidenced by a promissory note, credit agreement or loan agreement, whether
direct or indirect, absolute or contingent, joint or several, due or not due,
primary or secondary, liquidated or unliquidated, including principal, interest,
charges, fees, costs, indemnities and expenses, however evidenced, whether as
principal, surety, endorser, guarantor or otherwise, whether now existing or
hereafter arising, whether arising before, during or after the initial or any
renewal term of the Junior Debt Documents or after the commencement of any
Insolvency Proceeding with respect to any Obligor (and including, without
limitation, the payment of interest, fees, expenses and other amounts which
accrue and become due after the commencement of such Insolvency Proceeding,
whether or not such amounts are allowed or allowable in whole or in part in any
such Insolvency Proceeding).  For the avoidance of doubt, Junior Debt shall not
include any amount owing from time to time to any Junior Creditor in such Junior
Creditor's capacity as an employee, officer, director or stockholder of any
Obligor, including, but not limited to, Junior Creditor's rights under the
Junior Debt Documents to convert all or any portion of the Junior Debt into
capital stock of any Obligor as contemplated by the Junior Loan Agreement
("Excluded Junior Debt").
 
 
SUBORDINATION AGREEMENT - Page 2
DAL  79806227V2

--------------------------------------------------------------------------------

1.14. "Junior Debt Documents" shall mean the Junior Loan Agreement, the Junior
Security Documents and all other notes, agreements, documents and instruments at
any time entered into, executed or delivered by any Obligor or any other person
with, to or in favor of Junior Creditor in connection therewith or related
thereto, as all of the foregoing now exist or, in accordance with the terms
hereof, may hereafter be amended, modified, supplemented, extended, renewed,
restated, replaced or refinanced.
1.15. "Junior Lenders" means, collectively, (a) Robert J. Pallé and Carol M.
Pallé, as "Initial Lenders" under and as defined in the Junior Loan Agreement,
(b) Steven L. Shea, James H. Williams and each other person who may from time to
time become party to the Junior Loan Agreement as a lender thereunder, as
"Supplemental Lenders" under and as defined in the Junior Loan Agreement and
(c) all successors and assigns of the foregoing.
1.16. "Junior Lien" shall mean, collectively, the Liens and security interests
granted by any Obligor in all or any part of the Collateral of such Obligor to
or in favor of Junior Creditor under the Junior Security Documents as set forth
therein and any and all other Liens of Junior Creditor in any Obligor's assets
or properties, or any Obligor's rights, titles or interests therein or in
respect thereof whether now existing or hereafter arising or acquired.
1.17. "Junior Loan Agreement" shall mean that certain Amended and Restated
Senior Subordinated Convertible Loan and Security Agreement dated March 28, 2016
by and between Borrower, Junior Lenders and Junior Agent, as amended, modified,
supplemented, extended, renewed, restated, replaced, refinanced or otherwise
modified from time to time.
1.18. "Junior Security Documents" shall mean that certain Amended and Restated
Mortgage and Security Agreement, dated as of March 28, 2016, by and between
Parent, as mortgagor, and Junior Agent, as mortgagee, under which Parent granted
the Junior Liens to Junior Creditor and all other agreements, instruments,
financing statements and other documents made or entered into in connection
therewith or otherwise executed by Borrower pursuant to which a Lien is granted
to or for the benefit of Junior Agent or Junior Lenders, as any of the foregoing
may be amended, restated, modified, extended or renewed from time to time.
1.19. "Lien" shall mean any right or interest in property securing an obligation
owed to, or a claim by, a Person other than the owner of the property or any
other arrangement with such Person which provides for the payment of such
liabilities out of such property or assets or which allows such Person to have
such liabilities satisfied out of such property or assets prior to the general
creditors of any owner thereof, whether such interest is based on the common
law, statute, or contract, and including a security interest, collateral
assignment, charge, claim, or lien arising from a security agreement, mortgage,
deed of trust, encumbrance, pledge, hypothecation, assignment, deposit
arrangement, conditional sale, trust receipt, lease, consignment or bailment for
security purposes or similar agreement, or any contingent or other agreement to
provide any of the foregoing, but excluding any right of offset which arises
without agreement in the ordinary course of business.
 
SUBORDINATION AGREEMENT - Page 3
DAL  79806227V2

--------------------------------------------------------------------------------

1.20. "Obligors" shall mean, individually and collectively, Borrower, and any
other person liable on or in respect of the Senior Debt or the Junior Debt, and
each of their successors and assigns, including, without limitation, a receiver,
trustee or debtor-in-possession on behalf of such Person or on behalf of any
such successor or assign.
1.21. "Person" shall mean any individual, sole proprietorship, partnership,
corporation (including, without limitation, any corporation which elects
Subchapter S status under the Internal Revenue Code of 1986, as amended),
limited liability company, limited liability partnership, business or statutory
trust, unincorporated association, joint stock company, trust, joint venture, or
other entity or any government or any agency or instrumentality or political
subdivision thereof.
1.22. "Senior Agent" shall have the meaning set forth in the preamble of this
Subordination Agreement.
1.23. "Senior Debt" shall mean any and all obligations, liabilities and
indebtedness, however evidenced, of every kind, nature and description owing by
any Obligor to the Senior Lenders or the Senior Agent arising under the Senior
Loan Documents, whether direct or indirect, absolute or contingent, joint or
several, due or not due, primary or secondary, liquidated or unliquidated,
including principal, interest, charges, fees, costs, indemnities and expenses
(including attorneys fees and other costs and expenses of collection), whether
as principal, surety, endorser, guarantor or otherwise, whether now existing or
hereafter arising, whether arising before, during or after the initial or any
renewal term of the Senior Loan Agreement or after the commencement of any
Insolvency Proceeding with respect to any Obligor (and including, without
limitation, the payment of interest, fees, expenses and other amounts which
accrue after the commencement of such Insolvency Proceeding whether or not such
amounts are allowed or allowable in whole or in part in any such Insolvency
Proceeding).
1.24. "Senior Lender Party" means, collectively, the Senior Agent and Senior
Lender.
1.25. "Senior Lenders" shall mean the lenders from time to time party to the
Senior Loan Agreement as lenders thereunder (including any other lender or group
of lenders that at any time succeeds to or refinances, replaces or substitutes
for all or any portion of the Senior Debt at any time and from time to time).
1.26. "Senior Liens" shall have the meaning set forth in Section 2.1.
1.27. "Senior Loan Agreement" shall mean that certain Loan and Security
Agreement dated as of December ___, 2016, among Borrower, Senior Agent and
Senior Lenders, as the same may hereafter be amended, modified, supplemented,
extended, renewed, restated, replaced or refinanced from time to time.
 
SUBORDINATION AGREEMENT - Page 4
DAL  79806227V2

--------------------------------------------------------------------------------

1.28. "Senior Loan Documents" shall mean the Senior Loan Agreement, the "Loan
Documents" (as such term is defined in the Senior Loan Agreement) and all other
agreements, documents and instruments at any time executed or delivered by any
Obligor with, to or in favor of Senior Agent or any other Senior Lender Party in
connection therewith or related thereto, as any of the foregoing may be amended,
modified, supplemented, extended, renewed, restated, replaced or refinanced from
time to time.
1.29. "Senior Loan Termination Date" shall mean the date that Senior Agent, on
account of the Senior Lender, has received indefeasible payment in full in cash,
other immediately available funds or other consideration acceptable to Senior
Agent of all of the Senior Debt and on which Senior Lenders shall have no
further obligation to make any loans or advances under the Senior Loan Documents
and such Senior Loan Documents have been terminated.  In the event that any
Senior Lender Party is required by a decision of a court of competent
jurisdiction (or by another governmental authority in a decision tantamount
thereto) to return any payments received by it in respect of the Senior Debt
after it had otherwise received payment in full, the Senior Debt to which such
payment had been applied shall be reinstated as if it had never been repaid and
a Senior Loan Termination Date shall not be deemed to have occurred (in which
case, any actions taken hereunder as a result of the occurrence of the Senior
Loan Termination Date shall be reversed and unwound retroactively).
1.30. "Subordination Agreement" shall mean this agreement as may from time to
time hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced.
1.31. "UCC" means the Uniform Commercial Code as in effect in the State of New
York from time to time.
All terms used herein and defined in the UCC, unless otherwise defined herein,
shall have the meanings ascribed to such terms in the UCC as in effect on the
date hereof.  All references to any term in the plural shall include the
singular and all references to any term in the singular shall include the
plural.
2. SECURITY INTERESTS; PRIORITIES; REMEDIES.
2.1. Liens in Collateral.  Junior Creditor hereby acknowledges that Senior
Agent, for the benefit of Senior Lender, has been granted Liens upon the
Collateral pursuant to the Senior Loan Documents (the "Senior Liens") to secure
the Senior Debt.  Junior Creditor agrees that it will not contest or challenge
the validity, perfection, priority or enforceability of the Senior Liens. 
Junior Creditor hereby agrees with Senior Agent that Junior Creditor shall not
obtain or be granted any Liens in or upon the assets or properties of any
Obligor to secure the Junior Debt or other indebtedness or liabilities owing to
it by the Obligors other than the Junior Liens.
2.2. Priority of Debt and Liens.
(a) Junior Creditor hereby, expressly and in all respects, subordinates and
makes junior and inferior in all respects (i) all Junior Debt to the Senior Debt
and (ii) the payment and enforcement of the Junior Debt to the payment and
enforcement of the Senior Debt.
 
SUBORDINATION AGREEMENT - Page 5
DAL  79806227V2

--------------------------------------------------------------------------------

(b) Notwithstanding the order or time of attachment, or the order, time or
manner of perfection, or the order or time of filing or recordation of any
document, financing statement or instrument, or other method of perfecting a
Lien in favor of a Creditor in any Collateral, and notwithstanding any
conflicting or inconsistent terms or conditions which may be contained in any of
the Agreements, the Senior Liens have and shall have priority over all Junior
Liens, to the extent of the Senior Debt, and such Junior Liens are and shall be
junior and subordinate in right of payment and enforcement to the Senior Liens,
in each case, regardless of whether the Senior Liens are heretofore, now or at
any time hereafter valid, enforceable or perfected and regardless of the
relative priority of the Junior Liens and the Senior Liens under the UCC.
(c) The priorities of the Liens provided in this Section 2.2 shall not be
altered or otherwise affected by any amendment, modification, supplement,
extension, renewal, restatement, replacement or refinancing of the Senior Debt
or the Junior Debt, nor by any action or inaction which any Creditor may take or
fail to take in respect of any Collateral.
2.3. Payments on Junior Debt.  Solely for the benefit of Senior Lender Parties,
Junior Creditor agrees that it will not demand, accept, hold or retain any
payment or prepayment of principal, interest or any other amounts (whether in
cash, property or by offset) in respect of the Junior Debt (including, without
limitation, any balloon payment at maturity) prior to the Senior Loan
Termination Date without the prior written consent of Senior Agent; provided,
however, that Borrower may make regularly scheduled interest payments to Junior
Creditor that are paid in-kind and added to the principal balance of the Junior
Debt.
2.4. Rights of Senior Agent.
(a) If there shall occur any Insolvency Proceeding, in respect of any Obligor,
the following provisions shall apply:  (i) the Senior Creditors shall first be
entitled to receive payment in full of the Senior Debt, including without
limitation, the principal thereof, premium, if any, and interest (including
post-petition interest) due thereon before Junior Creditor or the holder of any
Junior Debt is entitled to receive any payment on account of the principal of or
interest on or any other amount owing in respect of the Junior Debt; (ii) any
payment, dividend or distribution of assets of such Obligor of any kind or
character whether in cash, property or securities to which Junior Creditor or
the holder of the Junior Debt would be entitled except for the provisions of
this Agreement, shall be paid by the liquidating trustee or agent or other
person making such payment or distribution, whether a trustee in bankruptcy, a
receiver or liquidating trustee or other trustee or agent, directly to Senior
Agent, to the extent necessary to make payment in full of all Senior Debt
remaining unpaid; (iii) in any such proceeding, Senior Agent is hereby
irrevocably authorized and empowered (in the name of Junior Creditor or
otherwise), but shall have no obligation, to demand, sue for, collect and
receive every payment or distribution referred to in clauses (i) and (ii) of
this subsection (a) and given aquittance therefor and to file claims and proofs
of claim and take such other action as it may deem necessary or advisable for
the exercise or enforcement of any of the rights or interests of the Senior
Creditors hereunder; and (iv) upon the failure of Junior Creditor to do so prior
to 15 days before expiration of the time in which to vote, make or prove such
claims in any Insolvency Proceeding, make, prove and vote any and all claims for
the Junior Debt in such Insolvency Proceeding, regardless of the existence or
value of any Collateral held by Senior Agent as security for payment of the
Senior Debt, including, without limitation, voting such claims at any meeting of
creditors of any Obligor and voting such claims for or against any proposed plan
in any such Insolvency Proceeding, all as Senior Agent deems in its sole
discretion appropriate to protect its interest.
 
SUBORDINATION AGREEMENT - Page 6
DAL  79806227V2

--------------------------------------------------------------------------------

(b) Junior Creditor authorizes Senior Agent, without notice or demand and
without affecting Junior Creditor's obligations hereunder, from time to time: 
(i) to renew, extend, increase, accelerate or otherwise change the time for
payment of the terms of, or the interest on, the Senior Debt or any portion
thereof; (ii) to take from any party and hold Collateral for the payment of the
Senior Debt or any portion thereof, and to exchange, enforce or release such
collateral or any portion thereof; (iii) to accept and hold any endorsement or
guaranty of payment of the Senior Debt or any portion thereof and to release or
substitute any such endorser or guarantor, or any party who has given any
security interest in any collateral as security for the payment of the Senior
Debt or any portion thereof, or any other party in any way obligated to pay the
Senior Debt or any portion thereof; (iv) to direct the order or manner of the
disposition of any and all other Collateral and the enforcement of any and all
endorsements and guaranties relating to the Senior Debt or any portion thereof
as Senior Agent, in its sole discretion, may determine; (v) to settle or
compromise any of the Senior Debt or any security therefor; (vi) to modify,
amend or restate any of the Senior Loan Documents or waive any of the provisions
thereto; (vii) to file UCC-3 termination and release statements in connection
with a sale of the Collateral, or any portion thereof, permitted under the terms
of the Senior Loan Documents, in each case in form suitable for filing in
relevant jurisdictions with respect to financing statements filed by Junior
Creditor and naming an Obligor as debtor, or (viii) to take any action or
inaction with respect to the Senior Debt.
2.5. Enforcement by Junior Creditor.  Notwithstanding any rights or remedies
available to Junior Creditor under any of the Junior Debt Documents, applicable
law or otherwise, prior to the Senior Loan Termination Date, Junior Creditor, in
its capacity as such, shall not, directly or indirectly, take or seek to take
any action against or assert any claims or interests in any Collateral or
against any Obligor or otherwise take any action which would interfere with or
impair the rights of Senior Agent and Senior Lenders against the Collateral or
any Obligor (including, without limitation, the right to (i) accelerate the
Junior Debt, (ii) take any action to foreclose, repossess, marshal control or
exercise any remedies with respect to any assets or property of any Obligor,
(iii) contact, communicate with or notify any account debtor or obligor with
respect to any account, chattel paper, instrument or general intangible of any
Obligor, or (iv) take any other action which would interfere with or impair the
rights of Senior Agent and Senior Lenders against any Obligor.  In addition to
and not in limitation of the foregoing, Junior Creditor shall not commence, or
join with any other Person in commencing, any Insolvency Proceeding prior to the
Senior Loan Termination Date.  Concurrently with the giving thereof to any
Obligor, Junior Creditor agrees to give Senior Agent a copy of any written
notice of a Default or an Event of Default under the Junior Debt Documents, or
written notice of demand for payment from any Obligor.
2.6. Actions Not Subject to Limitation.  Nothing in this Subordination Agreement
shall be construed to in any way limit or impair the right of Junior Creditor
to:  (a) file a claim or statement of interest with respect to the Junior Debt;
(b) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Junior
Creditor, in each case in accordance with the terms of this Subordination
Agreement; (c) exercise any rights or remedies available to unsecured creditors
or file any pleadings, objections, motions or agreements which assert rights or
interests available to unsecured creditors of the Obligors arising under the
Junior Debt Documents, any Insolvency Proceeding or applicable non-bankruptcy
law; (d) vote on any plan of reorganization, file any proof of claim, make other
filings and make any arguments and motions that are, in each case, in accordance
with the terms of this Subordination Agreement, with respect to the Junior Debt;
(e) pursue its rights pertaining to Excluded Junior Debt; and (f) exercise, in
whole or in part, any conversion rights with respect to the Junior Debt.
 
SUBORDINATION AGREEMENT - Page 7
DAL  79806227V2

--------------------------------------------------------------------------------

2.7. Advances by Senior Lenders.  If any Senior Lender Party should honor or
fail to honor a request by Borrower for a loan, advance or other financial
accommodation under the Senior Loan Documents, whether or not such Senior Lender
Party has knowledge that the honoring of such request or the failure to honor
such request would result in an Event of Default, or act, condition or event
which with notice or passage of time or both would constitute an Event of
Default under the Junior Debt Documents, in no event shall any Senior Lender
Party have any liability to Junior Creditor as a result of such breach or
failure to act, and without limiting the generality of the foregoing, Junior
Creditor agrees that no Senior Lender Party shall have any liability, as a
result of honoring or failing to honor such request, for tortious interference
with contractual relations or for inducement by such Senior Lender Party of
Borrower to breach their contracts or otherwise.
1.1 Prior Payment of Senior Debt in Bankruptcy.
(a) The provisions of this Subordination Agreement shall continue in full force
and effect notwithstanding the occurrence of an Insolvency Proceeding against
Borrower or any other Obligor or any of its or their respective properties or
assets.
(b) Upon the commencement and throughout the term of any Insolvency Proceeding,
all Senior Debt shall be paid in full and satisfied in cash or other immediately
available funds before any payment whatsoever shall be made on account of any
Junior Debt.  Any payments or distributions made after the commencement of an
Insolvency Proceeding which would, but for the provisions hereof, be payable or
deliverable in respect of the Junior Debt, shall be paid or delivered by the
liquidating trustee or any other Person making such payment or distribution
directly to Senior Agent until all amounts owing upon Senior Debt shall have
been indefeasibly paid in full in cash and all commitments under the Senior Loan
Documents and the Senior Loan Documents shall have been irrevocably terminated. 
If, notwithstanding the foregoing provisions in this Section 2.8(b), in any
Insolvency Proceeding Junior Creditor receives a payment or distribution with
respect to the Junior Debt, Junior Creditor (i) shall hold any such payment or
distribution in trust for the Senior Agent in the same medium in which received,
(ii) shall not commingle such payment or distribution with any of the assets or
properties of Junior Creditor or any other Person, and (iii) will deliver such
payment or distribution to the Senior Agent, in the form received, properly
endorsed to permit collection, immediately after receipt thereof by Junior
Creditor.
(c) To the extent that Junior Creditor has or acquires any rights under Section
363, Section 364 or Section 1126 of the Bankruptcy Code with respect to the
Collateral, Junior Creditor hereby agrees not to assert or attempt to exercise
such rights without the prior written consent of Senior Agent.  In the event and
during the continuation of any Insolvency Proceeding, Junior Creditor shall not
object to or oppose any cash collateral order or plan proposed or approved by
Senior Agent.
2.8. Bankruptcy Financing.
(a) If any Obligor shall become subject to a case under the Bankruptcy Code or
any similar Bankruptcy Law and if as a debtor-in-possession, such Obligor moves
for approval of financing to be provided in good faith by any Senior Lender (in
such capacity, the "DIP Lender") under Section 364 of the Bankruptcy Code or the
use of cash collateral with the consent of the DIP Lender under Section 363 of
the Bankruptcy Code or any similar Bankruptcy Law, Junior Creditor shall not
object directly or indirectly to any such financing on the grounds of a failure
to provide "adequate protection" for any Liens of Junior Creditor.
(b) Nothing contained herein shall be deemed to limit the rights of Junior
Creditor to (i) object to post-petition financing or use of cash collateral on
any grounds other than the failure to provide "adequate protection" for the
Liens of Junior Creditor or (ii) offer to Obligors a proposal for a financing
under Section 364 of the Bankruptcy Code to be provided by the Junior Creditor.
 
SUBORDINATION AGREEMENT - Page 8
DAL  79806227V2
 

--------------------------------------------------------------------------------

1. MISCELLANEOUS.
1.1. Representations and Warranties.
(a) Junior Creditor represents and warrants to Senior Agent that:
(i) the execution, delivery and performance of this Subordination Agreement by
it (A) are within its powers, (B) have been duly authorized by it, and (C) do
not contravene any law, any provision of any of the Junior Debt Documents or any
agreement to which it is a party or by which it is bound; and
 
(ii) this Subordination Agreement constitutes the legal, valid and binding
obligations of Junior Creditor, enforceable against Junior Creditor in
accordance with its terms and shall be binding on Junior Creditor, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors' rights generally or by equitable principles.
(b) Senior Agent hereby represents and warrants to Junior Creditor that:
(i) the execution, delivery and performance of this Subordination Agreement by
Senior Agent (A) are within the powers of Senior Agent, (B) have been duly
authorized by Senior Agent, and (C) do not contravene any law, any provision of
the Senior Loan Documents or any agreement to which Senior Agent is a party or
by which it is bound; and
(ii) this Subordination Agreement constitutes the legal, valid and binding
obligations of Senior Agent, enforceable against Senior Agent in accordance with
its terms and shall be binding on Senior Agent, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors' rights generally or by
equitable principles.
 
SUBORDINATION AGREEMENT - Page 9
DAL  79806227V2

--------------------------------------------------------------------------------

3.2. Amendments.  Any waiver, permit, consent or approval by either of Senior
Agent or Junior Creditor of or under any provision, condition or covenant to
this Subordination Agreement must be in writing and shall be effective only to
the extent it is set forth in writing and as to the specific facts or
circumstances covered thereby.  Any amendment of this Subordination Agreement
must be in writing and signed by Senior Agent and Junior Creditor and
acknowledged by Obligors to the extent such amendment affects the obligations of
Obligors under this Subordination Agreement or the Consent and Acknowledgment to
this Subordination Agreement.
3.3. Successors and Assigns.
(a) This Subordination Agreement shall be binding upon the Creditors and their
respective successors and assigns and shall inure to the benefit of the
Creditors and their respective successors, participants and assigns.
(b) In the case of an assignment or transfer, the assignee or transferee
acquiring any interest in the Junior Debt or the Senior Debt, as the case may
be, shall execute and deliver to the applicable Creditor a written
acknowledgment of receipt of a copy of this Subordination Agreement and the
written agreement by such person to be bound by the terms of this Subordination
Agreement which acknowledgment and agreement may be included in the assignment
instrument between the assignor and assignee.  In addition, in the event of an
assignment or transfer by Junior Creditor of less than all of the Junior Debt,
the Junior Creditor shall agree with the assignee in the assignment instrument
effecting such assignment to appoint Junior Creditor as an agent to act on their
behalf under this Subordination Agreement for purposes of receiving payments and
notices hereunder.
3.4. Notices.  Unless otherwise specifically provided herein, any notice
delivered under this Subordination Agreement shall be in writing addressed to
the respective party as set forth below and may be personally served, telecopied
or sent by overnight courier service or certified or registered United States
mail and shall be deemed to have been given (a) if delivered in person, when
delivered; (b) if delivered by telecopy, on the date of transmission if
transmitted on a Business Day before 4:00 p.m. (Dallas, Texas time) or, if not,
on the next succeeding Business Day; (c) if delivered by overnight courier, one
business day after delivery to such courier properly addressed; or (d) if by
United States mail, four business days after deposit in the United States mail,
postage prepaid and properly addressed as provided below:
 
SUBORDINATION AGREEMENT - Page 10
DAL  79806227V2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

To Senior Agent:
Sterling National Bank
8401 N. Central Expressway, Suite 600
Dallas, Texas  75225
Fax No.:  (214) 242-5840
Attention:  Portfolio Manager, URGENT
To Junior Creditor:
Robert J. Pallé
21 Desai Court
Freehold, New Jersey  07728
Fax No.:  [________]
To any Obligor:
Blonder Tongue Laboratories, Inc.
One Jake Brown Road
Old Bridge, New Jersey  08857
Fax No.:  [________]
Attention:  Eric Skolnik



Each of Senior Agent, Junior Creditor and Borrower may change the address(es) to
which all notices, requests and other communications are to be sent by giving
written notice of such address change to the other parties hereto in conformity
with this Section 3.4, but such change shall not be effective until notice of
such change has been received by such other parties.
3.5. Counterparts.  This Subordination Agreement may be executed in any number
of counterparts, each of which shall be an original with the same force and
effect as if the signatures thereto and hereto were upon the same instrument. 
Delivery of an executed counterpart of this Subordination Agreement by facsimile
or other method of electronic transmission shall have the same force and effect
as manual delivery of an original executed counterpart of this Subordination
Agreement.
3.6. Governing Law.  THIS SUBORDINATION AGREEMENT HAS BEEN EXECUTED OR COMPLETED
AND/OR IS TO BE PERFORMED IN NEW YORK, AND IT AND ALL TRANSACTIONS HEREUNDER OR
PURSUANT HERETO SHALL BE GOVERNED AS TO INTERPRETATION, VALIDITY, EFFECT,
RIGHTS, DUTIES AND REMEDIES OF THE PARTIES THEREUNDER AND IN ALL OTHER RESPECTS
BY THE LAWS OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS
PRINCIPLES THEREOF, BUT INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW.
3.7. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO A TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER
THIS SUBORDINATION AGREEMENT, OR UNDER ANY AMENDMENT, WAIVER, CONSENT,
INSTRUMENT, DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE
DELIVERED IN CONNECTION HEREWITH, AND AGREES THAT ANY SUCH ACTION, PROCEEDINGS
OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY EACH PARTY
HEREBY ACKNOWLEDGES THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE OTHER
PARTIES TO ENTER INTO THIS SUBORDINATION AGREEMENT.
 
SUBORDINATION AGREEMENT - Page 11
DAL  79806227V2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

3.8. Complete Agreement.  This written Subordination Agreement is intended by
the parties as a final expression of their agreement and is intended as a
complete statement of the terms and conditions of their agreement with respect
to the subject matter hereof.
3.9. No Third Parties Benefited.  This Subordination Agreement is solely for the
benefit of the Creditors and their respective successors, participants and
assigns, and no other person shall have any right, benefit, priority or interest
under, or because of the existence of, this Subordination Agreement.
3.10. Disclosures; Non-Reliance.  Each Creditor has the means to, and shall in
the future remain, fully informed as to the financial condition and other
affairs of the Obligors and no Creditor shall have any obligation or duty to
disclose any such information to the other Creditors.  Except as expressly set
forth in this Subordination Agreement, the parties hereto have not otherwise
made to each other nor do they hereby make to each other any warranties, express
or implied, nor do they assume any liability to each other with respect to: 
(a) the enforceability, validity, value or collectability of any of the Junior
Debt or the Senior Debt or any guarantee or security which may have been granted
to any of them in connection therewith, (b) any Obligor's title to or right to
transfer any of the Collateral, or (c) any other matter except as expressly set
forth in this Subordination Agreement.
3.11. Term.  This Subordination Agreement is a continuing agreement and shall
remain in full force and effect until the Senior Loan Termination Date (subject
to the reinstatement provisions set forth in the definition of such term).
[The remainder of this page is intentionally left blank.]
 
SUBORDINATION AGREEMENT - Page 12
DAL  79806227V2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Subordination Agreement to be
duly executed as of the day and year first above written.
SENIOR AGENT:


STERLING NATIONAL BANK


By:________________________________  
Name:______________________________  
Title:_______________________________  

 
JUNIOR CREDITOR:

 
Robert J. Pallé, in his capacity as Junior Agent
and a Junior Lender
 
Carol M. Pallé, in her capacity as a Junior Lender
 
Steven L. Shea, in his capacity as a Junior Lender
 
James H. Williams, in his capacity as a Junior Lender


 
SUBORDINATION AGREEMENT - Signature Page
DAL  79806227V2

--------------------------------------------------------------------------------

CONSENT AND ACKNOWLEDGMENT


Each of the undersigned hereby acknowledges and agrees to the terms and
provisions of the foregoing Subordination Agreement.  By its signature below,
each of the undersigned agrees that it will, together with its successors and
assigns, be bound by the provisions of this Consent and Acknowledgment.
Each of the undersigned acknowledges and agrees that:  (i) it is not a party to
the Subordination Agreement and does not and will not receive any right,
benefit, priority or interest under or because of the existence of the foregoing
Subordination Agreement; and (ii) it will execute and deliver such additional
documents and take such additional action as may be necessary or desirable in
the reasonable opinion of any Creditor to effectuate the provisions and purposes
of the foregoing Subordination Agreement.


BLONDER TONGUE LABORATORIES, INC.




By:___________________________________  
Name:_________________________________  
Title:__________________________________  
R.L. DRAKE HOLDINGS, LLC




By:___________________________________  
Name:_________________________________  
Title:__________________________________ 
 
 
 
SUBORDINATION AGREEMENT - Consent and Acknowledement
DAL  79806227V2 